UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-1003


MICHAEL SCHAEFER,

                                              Plaintiff - Appellant,

          versus


LINDA H. LAMONE, Administrator, State Board of
Elections,

                                               Defendant - Appellee,

          and


GENE RAYNOR, Election Director, Baltimore City
Board of Elections,

                                                           Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:06-cv-00896-BEL)


Submitted:   August 22, 2007            Decided:   September 28, 2007


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Jon Diamond, Santa Monica, California, for Appellant.
Douglas F. Gansler, Attorney General of Maryland, Mark J. Davis,
Assistant Attorney General, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Michael   Schaefer    appeals   the      district   court’s    order

granting Appellee’s motion to dismiss his civil complaint alleging

Maryland’s     Election      Law   requiring     alphabetical      listing     of

candidates’ names on ballots violated the Equal Protection Clause.

We   have   reviewed   the    record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Schaefer v. Lamone, No. 1:06-cv-00896-BEL (D. Md.

Dec. 4, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 3 -